                Case 5:18-cv-01081 Document 1 Filed 10/12/18 Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

GABRIEL REALTY PARTNERS,                                     §
LTD.                                                         §
     Plaintiffs,                                             §
                                                             §
v.                                                           §     CIVIL ACTION NO. 5:18-cv-01081
                                                             §
AMCO INSURANCE COMPANY                                       §
AND TIFFANY LIN BLUE                                         §
     Defendants.                                             §

                                           NOTICE OF REMOVAL

         Defendant Amco Insurance Company (“Defendant”), through undersigned counsel and

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the lawsuit captioned

Gabriel Realty Partners, Ltd. v. Amco Insurance Company and Tiffany Lin Blue; Cause No.

2018CI16959, In the 285th Judicial District Court of Bexar County, Texas.

                                                            I.

                                                 BACKGROUND

         1.        Plaintiff Gabriel Realty Partners, Ltd. (hereinafter, “Plaintiff”) initiated the present

action by filing its Original Petition in Cause No. 2018CI16959, in the 285th Judicial District Court

of Bexar County, Texas on September 5, 2018 (the “State Court Action”).1

         2.        Defendant appeared and answered on October 12, 2018, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition.2

         3.        Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.



1
     See Exhibit A, Plaintiff’s Original Petition with citation.
2
     See Exhibit B, Defendants’ Original Answer.

                                                            1
                 Case 5:18-cv-01081 Document 1 Filed 10/12/18 Page 2 of 6



         4.        Pursuant to 28 U.S.C. 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through its attorney of record and to the

clerk of the 285th Judicial District Court of Bexar County, Texas.

         5.        Pursuant to 28 U.S.C. §§ 1446(b)(1) and 1446(c)(1), this Notice of Removal has been

timely filed within thirty (30) days of service on Defendant of Plaintiff’s Original Petition and less

than one year after the commencement of this action.

                                                       II.
                                                  JURISDICTION

         6.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 and the matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.       Diversity of the Parties

         7.        Plaintiff is registered as a Texas limited partnership doing business in San Antonio,

Bexar County, Texas. A diligent search of publicly available information on the partners of Plaintiff

has been conducted, and general partners Johnny D. Gabriel and Rosalie P. Gabriel are the only

partners who can be identified based on public records.3 Johnny D. Gabriel and Rosalie P. Gabriel

are both domiciled in San Antonio, Texas. No other partners of Plaintiff were discovered through a

diligent search and review of publicly available records, and Defendant has no reason to believe that

any partners share the citizenship of any Defendant. Based on information and belief after diligent

inquiry, and pursuant to 28 U.S.C. § 1332(a), Plaintiff is a citizen of the State of Texas.4



3
     See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (holding that the citizenship of a limited
     liability company is determined by the citizenship of all of its members).
4
     Bates Energy Oil & Gas, LLC v. Complete Oil Field Servs., LLC, No. CV SA-17-CA-808-XR, 2017 WL 8727480,
     at *2 (W.D. Tex. Aug. 30, 2017) (“If, after this inquiry, Defendants are still unable to identify the members but have

                                                            2
                 Case 5:18-cv-01081 Document 1 Filed 10/12/18 Page 3 of 6



          8.       Defendant AMCO Insurance Company is organized under the laws of the State of

Iowa and maintains its principal place of business in Des Moines, Iowa. Pursuant to 28 U.S.C. §

1332(c)(1), therefore, AMCO is a citizen of Iowa.

          9.       Defendant Tiffany Lin Blue is domiciled in the State of Texas. However, Blue’s

citizenship should be disregarded because she has been improperly joined to this action.5

          10.      Accordingly, there is complete diversity between the properly joined parties pursuant

to 28 U.S.C. § 1332(a).

                i. Improper joinder

          11.      A defendant is improperly joined if the moving party establishes that (1) the plaintiff

has stated a claim against a defendant that he fraudulently alleges is non-diverse, or (2) the plaintiff

has not stated a claim against a defendant that he properly alleges is non-diverse.6 Because Blue is

non-diverse, only the latter option is relevant in this matter.

          12.      A non-diverse defendant is improperly joined if “there is no reasonable basis for the

district court to predict that the plaintiff might be able to recover against” the non-diverse defendant.7

Courts may “conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the

complaint to determine whether the complaint states a claim” against the non-diverse defendant.8

Under such analysis, the critical question is whether the allegations of Plaintiff’s Original Petition

“contain sufficient factual matter, accepted as true, to state a claim to relief under Texas law.”9 In



    no reason to believe that any of the members share their citizenship, they may allege complete diversity in good
    faith on information and belief.” citing Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 108 (3rd Cir. 2015))
5
    Blue’s joinder or consent in this removal is not necessary since she is not a properly joined party. See Jernigan v.
    Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 2003).
6
    See Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 208 (5th Cir. 2016).
7
    Id. at 200 (citing Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)).
8
    Id.
9
    See Trang v. Bean, 600 F. App’x 191, 193 (5th Cir. 2015) (internal citations omitted).

                                                          3
                    Case 5:18-cv-01081 Document 1 Filed 10/12/18 Page 4 of 6



undertaking this decision, courts are to apply the federal pleading standards to the asserted state

court claim.10 A plaintiff’s obligation to provide the grounds for entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.11 Put simply, the plaintiff must plead “enough facts to state a claim to relief that is plausible on

its face.”12

          13.        In this case, Plaintiff has alleged causes of action generally against the “Defendants”

for violations of the Texas Deceptive Trade Practices Act and the Texas Insurance Code.13 However,

Plaintiff has employed form allegations that are not substantively tailored to the facts of the case.

Moreover, in its petition, Plaintiff has failed to plead enough facts against Blue to state a claim to

relief that is plausible on its face. Instead, Plaintiff’s petition employs conclusory allegations that fall

below the federal pleading standards and/or track the statutory language of cited statutory provisions.

Under the Rule 12(b)(6)-type analysis of Smallwood and the application of federal pleading

standards, Plaintiff has failed to assert a claim to relief under Texas law against Blue. As such, Blue

has been improperly joined to this action, and there is complete diversity of citizenship between the

properly joined parties pursuant to 28 U.S.C. § 1332(a).

B.        Amount in Controversy

          14.        Plaintiff’s Original Petition states that Plaintiff seeks “monetary relief over $100,000

but not more than $200,000….”14 Plaintiff has further pled that damage to the property has been




10
     See Int’l Energy Ventures, 818 F.3d at 200-08.
11
     See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
12
     Id. at 570.
13
     See Exhibit A, Plaintiff’s Original Petition with citation at ¶ VII and VIII (pp. 4-6).
14
     Id. at p. 1.

                                                           4
                    Case 5:18-cv-01081 Document 1 Filed 10/12/18 Page 5 of 6



calculated to be $87,280.93.15 The threshold for diversity jurisdiction of $75,000 is therefore met by

the allegations of Plaintiff’s Original Petition.

          15.        Plaintiff further seeks compensation for actual damages, 18% per annum penalty

interest, additional damages, exemplary damages, attorneys’ fees, and pre- and post-judgment

interest.16 Plaintiff has alleged that AMCO’s conduct was wrongful and done knowingly, entitling

Plaintiff to a trebling of actual damages under Texas Insurance Code Chapter 541.17 Penalties,

exemplary damages, and attorneys’ fees are included as part of the amount in controversy.18

          16.        The amount in controversy in this matter plainly exceeds $75,000, exclusive of

interest and costs.19 Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                      III.
                                                  CONCLUSION

          17.        Removal of this action under 28 U.S.C. §1441(a) is proper as the district courts of the

United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

          WHEREFORE, PREMISES CONSIDERED, Defendant AMCO Insurance Company hereby

provides notice that this action is duly removed.




15
     See Exhibit A, Plaintiff’s Original Petition with citation at ¶ VII.
16
     Id. at ¶ XI.
17
     Id. at ¶ XII.
18
     See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see also St.
     Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
19
     See Exhibit A, Plaintiff’s Original Petition with citation.

                                                            5
             Case 5:18-cv-01081 Document 1 Filed 10/12/18 Page 6 of 6



                                                  Respectfully submitted,

                                                  /s/ Patrick M. Kemp
                                                  Patrick M. Kemp
                                                  Texas Bar No. 24043751
                                                  pkemp@smsm.com
                                                  Robert G. Wall
                                                  Texas Bar No. 24072411
                                                  rwall@smsm.com
                                                  Segal McCambridge Singer & Mahoney
                                                  100 Congress Avenue, Suite 800
                                                  Austin, Texas 78701
                                                  (512) 476-7834
                                                  (512) 476-7832 – Facsimile

                                                  ATTORNEYS FOR DEFENDANT
                                                  AMCO INSURANCE COMPANY




                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
via certified mail, return receipt requested on this 12th day of October, 2018, to:

       Robert W. Loree                                             #9414 7266 9904 2061 9327 07
       Cassandra Pruski
       LOREE & LIPSCOMB
       The Terrace at Concord Park
       777 E. Sonterra Blvd, Suite 320
       San Antonio, Texas 78258
       rob@lhlawfirm.com
       cassie@lhlawfirm.com



                                                  /s/ Patrick M. Kemp
                                                  Patrick M. Kemp




                                                 6
